NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         JUL 1 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TARRANCE VICKERS,                               No.    17-15776

                Petitioner-Appellant,           D.C. No.
                                                2:14-cv-01425-JAM-DB
 v.

RICK RACKLEY,                                   MEMORANDUM*

                Respondent-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                       Argued and Submitted June 14, 2019
                            San Francisco, California

Before: SCHROEDER and M. SMITH, Circuit Judges, and RAKOFF,** District
Judge.

      Tarrance Vickers appeals the district court’s dismissal of his habeas petition.

He argues that prisoners such as himself have a liberty interest in good time credits

that have been lost but are capable of restoration. We have jurisdiction pursuant to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
28 U.S.C. § 1291, and we affirm.

      The standard for determining whether a state has created a liberty interest

that is protected by the Due Process Clause of the Fourteenth Amendment remains

“a moving target.” Myron v. Terhune, 476 F.3d 716, 718 (9th Cir. 2007).

Although the Supreme Court formerly recognized a liberty interest when a state

statute or regulation contained explicitly mandatory language, see Hewitt v. Helms,

459 U.S. 460, 471–72 (1983), the Court has since “generally” limited Due Process

liberty interests “to freedom from restraint which . . . imposes atypical and

significant hardship on the inmate in relation to the ordinary incidents of prison

life,” Sandin v. Conner, 515 U.S. 472, 484 (1995) (citations omitted).

      Vickers’s loss of an opportunity to restore 61 days of previously-forfeited

good time credits does not impose an atypical and significant hardship on him.

Nor has the Court recognized a due process right in the restoration of previously-

forfeited good time credits. Vickers relies on the Court’s decision in Wolff v.

McDonnell, but Wolff held only that prisoners have a liberty interest in retaining

good time credits that they have already earned. 418 U.S. 539, 557 (1974). Its

holding does not apply here because Vickers had already lost his good time credits

before applying to restore them.

      In the absence of clearly established federal law creating a due process right

to the restoration of previously-forfeited good time credits, Vickers is not entitled


                                          2
to relief. See 28 U.S.C. § 2254(d)(1) (“An application for a writ of habeas corpus .

. . shall not be granted . . . unless the adjudication of the claim . . . resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United

States . . . .”).

        AFFIRMED.




                                             3